UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7731



FRANK GARCIA, JR.,

                                             Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF THE STATE OF NORTH CARO-
LINA; RAYMOND SMITH,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CA-97-109-6)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frank Garcia, Jr., Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's
opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.* Garcia v. Attorney Gen. of North Carolina, No. CA-97-109-6
(M.D.N.C. Nov. 21, 1997). To the extent Appellant seeks to raise

issues in this court which were not first presented to the district

court for consideration, we decline to review those issues. We
further deny Appellant's motion for production of documents and for

return of personal property. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




    *
      While the district court did not specifically discuss Appel-
lant's claim regarding the filing of tax forms as "new evidence"
warranting habeas relief, we find this claim to be without merit
for the same reasons the district court dismissed Appellant's other
"new evidence" claims. See Stockton v. Virginia, 852 F.2d 740, 749
(4th Cir. 1988).

                                   2